Citation Nr: 0032847	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-18 941	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for 
angioneurotic edema, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1977 
to August 1980.  

This appeal arises from an April 1999 rating action of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted an 
increased rating for the veteran's service-connected 
angioneurotic edema from 20 percent to 40 percent, effective 
from November 1998.  Thereafter, the veteran perfected a 
timely appeal with respect to the issue of entitlement to a 
disability evaluation greater than 40 percent for her 
service-connected angioneurotic edema.  


REMAND

VA regulations provide that when a veteran appeals to the 
Board of Veterans' Appeals (Board), she "will be accorded 
full right to representation in all stages of [the] appeal by 
a recognized organization, attorney, agent, or other 
authorized person."  38 C.F.R. § 20.600 (2000).  If a 
veteran appoints a representative, the RO is to "[g]ive the 
representative . . . an opportunity to execute VA Form 646 
prior to certification [of the appeal to the Board] in all 
instances."  VA Adjudication Procedure Manual, M21-1, Part 
IV, para. 8.29 (March 24, 2000).

In the present case, the record shows that the veteran 
executed a VA Form 21-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) in September 1993, 
in favor of the Virginia Department of Veterans Affairs 
(VDVA).  The record further shows that the veteran thereafter 
re-located to Alabama.  The record does not show that the 
veteran executed another VA Form 21-22 in favor of the 
Alabama Department of Veterans Affairs (ADVA).

The veteran indicated that she "went into my local SDVA 
[State Department of Veterans Affairs] office to file this 
claim . . . ."  The Board notes that the RO sent the notice 
of the rating action on appeal to the "SDVA".  However, at 
the end of the file copy of the statement of the case (SOC) 
the words "cc: SDVA" were marked out and initialed, 
indicating that the SDVA never received a copy of the SOC.  
The letter certifying the case to the Board was again copied 
to the "SDVA."  The certification of appeal (VA Form 8) 
indicates that the veteran is not represented.

Thus, the appellant's appeal was certified to the Board 
without giving VDVA an opportunity to prepare a VA Form 646.  
It is unclear from the record whether the RO declined to 
offer VDVA an opportunity to prepare a VA Form 646 because 
the VDVA charter prohibits representation of clients who 
reside outside of Virginia, or for some other reason.  This 
needs to be clarified.  On remand, the RO should contact the 
VDVA and ask it whether its representation of the appellant 
continues.  If it does not, the RO should give the veteran an 
opportunity to appoint a new representative.  If the VDVA 
continues its representation of the veteran, or if she 
appoints a new representative, the RO should give the 
representative, whether VDVA or some other entity or 
individual, an opportunity to complete a VA Form 646 prior to 
any re-certification of this appeal to the Board.

In the substantive appeal which was received at the RO in 
August 1999, the veteran requested a personal hearing before 
a hearing officer at the RO.  A complete and thorough review 
of the claims folder indicates that the veteran has not been 
afforded such a hearing.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording her an opportunity to 
present testimony at the requested hearing, a remand is 
required.  See 38 U.S.C.A. § 7107(b) (West 1991 & Supp. 
2000); 38 C.F.R. § 20.700(a) (2000).  

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact VDVA and ask it 
whether its representation of the veteran 
continues.  The response received should 
be associated with the claims folder.  If 
VDVA indicates that its representation 
will not continue, the RO should so 
notify the veteran and afford her an 
opportunity to appoint a new 
representative.

2.  The RO should schedule the veteran 
for a hearing before a hearing officer at 
the RO.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then readjudicate the 
claim, to include consideration of an 
extraschedular evaluation for this claim 
under 38 C.F.R. § 3.321(b)(1) (2000).  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Following the above action, the case should be returned to 
the Board.  The veteran need take no further action until she 
is informed, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The purpose of this remand is to comply with 
governing adjudicative procedures.  By this remand, the Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



